UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1-U Current Report Pursuant to Regulation A Date of Report: September 15, 2017 (Date of earliest event reported) TMPOS, INC. (Exact name of issuer as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization) 3235 Satellite Blvd. Suite 290 Duluth, GA 30096 (Full mailing address of principal executive offices) 678-820-8382 (Issuer’s telephone number, including area code) ITEM 7. DEPARTURE OF CERTAIN OFFICERS On September 15, 2017, the Board of Directors of TMPOS, Inc. (the “Company”) accepted and approved the resignation of Sang G. Lee as the Company’s Principal Executive Officer, Principal Accounting Officer and Principal Financial Officer and all other positions as an officer of the Company. He remains as the sole Director of the Company. ITEM 9. OTHER INFORMATION Effective as of September 15, 2017, the following persons were appointed as the directors of the Company to serve until the next annual meeting or their successors are duly elected and qualified: Sang G. Lee, Chairman of the Board James Chang Jaesun Lee John Cho Michael Krause Effective as of September 15, 2017, the following persons were appointed as officers of the Company to serve until their successors are duly appointed and qualified: Sang G. Lee, Chairman of the Board James Chang, CEO Jaesun Lee, President John Cho, CFO Michael Krause, CCO 2 SIGNATURES Pursuant to the requirements of Regulation A, the issuer has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TMPOS, Inc., a Georgia corporation Date: September 25, 2017 By: /s/ Sang G. Lee Sang G. Lee, Director 3
